PD-0648-16
                                             NO.

RODNEY      EARL    BURNETT                               §            IN    THE   COURT       OF
                                                          §
V-                                                        §            CRIMINAL APPEAI£8=CEIVEDIN
THE STATE OF TEXAS                                        f            OF TEXaPOURT0FCRIMINALAPPEALS
                          PRO SE.MOTION FOR EXTENSION OF TIME                                   JUN 09 2016
                    TO    FILE    PETITION          FOR       DISCRETIONARY            REVIEW



TO    THE   HONORABLE       COURT       OF    CRIMINAL          APPEALS:
                                                                                          Abel Acosta, Clerk
      COMES NOW THE Appellant/Petitioner in the above-styled and

numbered cause and respectfully moves this Honorable Court to

extend the time for filing the Appellant's Petition for Disc|rfe-pr\ m
tionary Review in this cause and in support thereof would shd"u'™JNALAPPEALS
to the Court the following;                                                                               ^-      7.    The facts relied upon to              show good cause for the requested

extension are,          as follows:       The Appellant/Petitioner was repre

sented by        court appointed counsel during the appeal of this

case to the Court of              Appeals,   After the conviction was affirmed,

the    trial court refused to             appoint counsel          to    file    a Petition

for Discretionary Review.                Therefore,       additional time is needed

for the Appellant/Petitioner to either prepare and file                                  Petition

pro    se   or   to   seek     legal   assistance    in   filing        the    Petition.

      WHEREFORE.,      PREMISES CONSIDERED , the            Appellant/Petitioner

respectfully requests              that this      Honorable       Court extend          time for

filing the Petition for Discretionary Review in this cause to

August 10,        2016.

                                                                    >tfully submitted,


                                                            Rodney B